 

Case 1:19-cr-00463-DLC Document128 Filed 10/15/20 Page. of 1

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRIC? OF NEW YORK ‘~
en xy | OTR PED: AO | 1S [0a
L Lenn
UNITED STATES OF AMERICA, : S10 19cr463 (DLC)
_y- : ORDER
DAVID MALEH,
Defendant.
ee ee i ee ee ee a eee xX

DENISE COTE, District Judge:

The Court received defense counsel’s letter dated October
14, 2020 requesting that the Court schedule a bail hearing in
this matter. It is hereby

ORDERED that a bail review is scheduled for Thursday,
October 22, 2020, at 2:00 p.m. in which counsel for the
defendant and the Government shall participate. The parties

shall use the following dial-in credentials for the telephone

conference:
Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline

1£ one is available.

Dated: New York, New York
October 15, 2020

 
 

ta. Lyf

i
DENISE COTE
United States District Judge

 
